     Case 1:20-cv-03127-SAB   ECF No. 28     filed 08/25/20   PageID.250 Page 1 of 5




1       ROBERT W. FERGUSON
        Attorney General
2       NOAH GUZZO PURCELL, WSBA #43492
        Solicitor General
3       NATHAN K. BAYS, WSBA #43025
        KRISTIN BENESKI, WSBA #45478
4       ANDREW R.W. HUGHES, WSBA #49515
        CRISTINA SEPE, WSBA #23609
5       Assistant Attorneys General
        EMMA S. GRUNBERG, WSBA #54659
6       TERA M. HEINTZ, WSBA #54921
        (application for admission forthcoming)
7       KARL D. SMITH, WSBA #41988
        (application for admission forthcoming)
8       Deputy Solicitors General
        800 Fifth Avenue, Suite 2000
9       Seattle, WA 98104
        (206) 464-7744
10

11                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
12                                  AT YAKIMA

13      STATE OF WASHINGTON, et al.,                NO. 20-03127-SAB

14                      Plaintiffs,                 APPLICATION FOR LEAVE TO
                                                    APPEAR PRO HAC VICE
15         v.
                                                    Fee: $200.00
16      DONALD J. TRUMP, et al.,

17                      Defendants.

18
19              Pursuant to LCivR 83.2(c) of the United States District Court for the

20      Eastern District of Washington, Nicholas M. Sydow hereby applies for

21      permission to appear and participate as counsel in the above-entitled action on

22      behalf of the State of New Mexico.


        APPLICATION FOR LEAVE                      1               ATTORNEY GENERAL OF WASHINGTON
                                                                        Complex Litigation Division
        TO APPEAR PRO HAC VICE                                          800 Fifth Avenue, Suite 2000
                                                                            Seattle, WA 98104
        NO. 20-03127-SAB                                                       (206) 464-7744
     Case 1:20-cv-03127-SAB    ECF No. 28     filed 08/25/20   PageID.251 Page 2 of 5




1             The particular need for my appearance and participation is: to ensure

2       adequate representation of the interests of the State of New Mexico.

3             I, Nicholas M. Sydow, understand that I am charged with knowing and

4       complying with all applicable local rules.

5             I have been admitted to practice before the following courts on the

6       following dates:

7
                                     Courts                                        Dates
8
         California                                                             12/11/2007
9        Central District of California                                         1/15/2009
10       New Mexico                                                             4/27/2009
         District of New Mexico                                                 5/21/2009
11
         Tenth Circuit Court of Appeals                                         7/29/2013
12       United States Supreme Court                                            12/10/2018
13       Ninth Circuit Court of Appeals                                         5/21/2020
14            I have not been disbarred or formally censured by a court of record or by
15      a state bar association and there are not disciplinary proceedings against me.
16            I declare under penalty of perjury that the foregoing is true and correct.
17      Date:8/20/2020            Signature of Applicant: /s/ Nicholas M. Sydow
18      Pro Hac Vice Attorney
        Applicant’s Name:                 Nicholas M. Sydow
19      Bar No./State Bar No.:            NM Bar No. 132608
        Law Firm Name:                    Office of the New Mexico Attorney General
20      Street Address:                   201 Third Street NW, Suite 300
        City, State, Zip:                 Albuquerque, NM 87102
21      Phone number:                     505-717-3571
        Primary Email:                    nsydow@nmag.gov
22


        APPLICATION FOR LEAVE                        2             ATTORNEY GENERAL OF WASHINGTON
                                                                        Complex Litigation Division
        TO APPEAR PRO HAC VICE                                          800 Fifth Avenue, Suite 2000
                                                                            Seattle, WA 98104
        NO. 20-03127-SAB                                                       (206) 464-7744
     Case 1:20-cv-03127-SAB   ECF No. 28    filed 08/25/20   PageID.252 Page 3 of 5




1
                           STATEMENT OF LOCAL COUNSEL
2
              I am authorized and will be prepared to handle this matter, including trial,
3
        in the event the applicant Nicholas M. Sydow is unable to be present upon any
4
        date assigned by the court.
5
        DATE: 8/20/2020      Signature of Local Counsel: /s/Kristin Beneski
6       Local Counsel’s Name:      Kristin Beneski
7       Bar # / State Bar #:       WSBA #45478
        Law Firm Name:             Washington Office of the Attorney General
8       Street Address:            800 Fifth Avenue, Suite 2000
        City, State, Zip:          Seattle, WA 98104
9       Phone/Facsimile:           206-464-7459
        Primary Email:             Kristin.Beneski@atg.wa.gov
10

11

12
13

14

15

16

17

18
19

20

21

22


        APPLICATION FOR LEAVE                     3              ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
        TO APPEAR PRO HAC VICE                                        800 Fifth Avenue, Suite 2000
                                                                          Seattle, WA 98104
        NO. 20-03127-SAB                                                     (206) 464-7744
     Case 1:20-cv-03127-SAB    ECF No. 28    filed 08/25/20   PageID.253 Page 4 of 5




1                              Electronic Case Filing Agreement

2       By submitting this form, the undersigned understands and agrees to the
        following:
3
               1.    The CM/ECF system is to be used for filing and reviewing
4       electronic documents, docket sheets, and notices.

5             2.    The password issued to you by the court, combined with your login,
        serves as your signature under Federal Rule of Civil Procedure 11. Therefore,
6       you are responsible for protecting and securing this password against
        unauthorized use.
7
              3.     If you have any reason to suspect that your password has been
8       compromised in any way, you are responsible for immediately notifying the
        Court. Members of the Court’s systems staff will assess the risk and advise you
9       accordingly.

10              4.    By signing this Registration Form, you consent to receive notice
        electronically, and to waive your right to receive notice by personal service or
11      first class mail pursuant to Federal Rule of Civil procedure 5(b)(2)(c), except with
        regard to service of a complaint and summons. This provision does include
12      electronic notice of the entry of an order or judgment.

13             5.     You will continue to access court information via the Eastern
        District of Washington’s internet site or through the Public Access to Court
14      Electronic Records (PACER) system. You will continue to need a PACER login,
        in addition to the Court-issued password. You can register for PACER at their
15      web site: http://pacer.psc.uscourts.gov.

16            6.     By this registration, the undersigned agrees to abide by the rules and
        regulations in the most recent General Order, the Electronic Filing Procedures
17      developed by the Clerk’s Office, and any changes or additions that may be made
        to such administrative procedures in the future.
18
19
        /s/Nicholas M. Sydow                           8/20/2020
20      Signature                                      Date Signed

21

22


        APPLICATION FOR LEAVE                      4              ATTORNEY GENERAL OF WASHINGTON
                                                                       Complex Litigation Division
        TO APPEAR PRO HAC VICE                                         800 Fifth Avenue, Suite 2000
                                                                           Seattle, WA 98104
        NO. 20-03127-SAB                                                      (206) 464-7744
     Case 1:20-cv-03127-SAB   ECF No. 28   filed 08/25/20   PageID.254 Page 5 of 5




1                             DECLARATION OF SERVICE

2             I hereby declare that on this day I caused the foregoing document to be

3       electronically filed with the Clerk of the Court using the Court’s CM/ECF System

4       which will serve a copy of this document upon all counsel of record.

5             DATED this 25th day of August, 2020, at Tumwater, Washington.

6
                                     /s/ Jennifer D. Williams
7                                    JENNIFER D. WILLIAMS
                                     Paralegal
8

9
10

11

12
13

14

15

16

17

18
19

20

21

22


        APPLICATION FOR LEAVE                    5              ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
        TO APPEAR PRO HAC VICE                                       800 Fifth Avenue, Suite 2000
                                                                         Seattle, WA 98104
        NO. 20-03127-SAB                                                    (206) 464-7744
